DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,196,851. Although the claims at issue are not identical, they are not patentably distinct from each other because:
As to claim 1, see claim 1 of U.S. Patent No. 11,196,851.
As to claim 2, see claim 2 of U.S. Patent No. 11,196,851.
As to claim 3, see claim 3 of U.S. Patent No. 11,196,851.
As to claim 4, see claim 1 of U.S. Patent No. 11,196,851.
As to claim 5, see claim 5 of U.S. Patent No. 11,196,851.
As to claim 6, see claim 6 of U.S. Patent No. 11,196,851.
As to claim 7, see claim 6 of U.S. Patent No. 11,196,851.
As to claim 8, see claim 7 of U.S. Patent No. 11,196,851.
As to claim 9, see claim 8 of U.S. Patent No. 11,196,851.
As to claim 10, see claim 9 of U.S. Patent No. 11,196,851.
As to claim 11, see claim 10 of U.S. Patent No. 11,196,851.
As to claim 12, see claim 8 of U.S. Patent No. 11,196,851.
As to claim 13, see claim 12 of U.S. Patent No. 11,196,851.
As to claim 14, see claim 11 of U.S. Patent No. 11,196,851.
As to claim 15, see claim 11 of U.S. Patent No. 11,196,851.
As to claim 16, see claim 14 of U.S. Patent No. 11,196,851.
As to claim 17, see claim 15 of U.S. Patent No. 11,196,851.
As to claim 18, see claim 16 of U.S. Patent No. 11,196,851.
As to claim 19, see claim 17 of U.S. Patent No. 11,196,851.
As to claim 20, see claim 18 of U.S. Patent No. 11,196,851.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-7, 8-10, 14-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gesten (US 2004/0128737) in view of Duda (US 2002/0186180).
As to claim 1, Gesten discloses an article of headgear to be worn on the head of a user (see at least figures 1-3), comprising: a first portion 1 to encompass at least a portion of the head of the user and a visor 2 extending forward from the first portion 1, the visor 2 comprising a laterally extending opening 18 (see figure 3) therein to receive a personal communication device 30 (see paragraph [0033] which discloses “cellular component”).  Gesten fails to disclose that the personal communication device 30 includes a camera such that a lens of the camera is positioned below the lower surface of the visor.  Duda discloses a personal communication device 1 (see at least figures 1-4) includes a camera 19 (see figure 6A; paragraph [0033]) such that a lens of the camera is positioned below the lower surface of the visor (see figure 6A).  Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to provide the above teaching of Duda to Gesten, in order to provide more services to the user of the communication device.
	As to claims 2, 10, Gesten discloses a support system 17, 21, 12 (see at least figure 1) attached to the visor to support the personal communication device 30. 
	As to claims 6-7, 14-15, 20, the combination of Gesten and Duda fails to disclose that a lower edge of the personal communication device contacts the forehead of the user when inserted through the laterally extending opening.  However, those skilled in the art would have recognized that the above claimed limitations would not involve any inventive concept because it merely depend on the angle of the camera 19 (see Duda, figure 7).  In addition, it is apparent that if the lower edge of the camera 19 contacts the forehead of the user, the position of the camera 19 would be further supported by the forehead of the user. Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to modify the combination of Gesten and Duda, such that a lower edge of the personal communication device contacts the forehead of the user when inserted through the laterally extending opening, in order to further support the position of the camera 19 at a desired angle.  
As to claims 8, 16, 18, the combination of Gesten and Duda discloses an angle of a plane defined by the lens of the camera 19 of the personal communication device is maintained in a predetermined range of angles (in this case, the claimed “a predetermined range of angles” reads on a range of angles of the camera 19 obtained by changing positions of the cap (see Duda, figure 7).
As to independent claim 9, it is rejected for similar reasons with respect to independent claim 1 as set forth above.
As to independent claim 17, it is rejected for similar reasons with respect to independent claim 1 as set forth above.
Claims 3, 11, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gesten (US 2004/0128737) in view of Duda (US 2002/0186180) as applied to claims 1, 9, 17 above, and further in view of Ansay (US 2018/0011333).
As to claims 3, 11, the combination of Gesten and Duda fails to disclose that the support system comprises one or more of spaced looped straps to extend around a lower end of the personal communication device.  Ansay discloses a support system comprising one or more of spaced looped straps 9 to extend around a lower end of a personal communication device 26 (see figure 8).  Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to provide the above teaching of Ansay to the combination of Gesten and Duda, in order to further hold the communication device at a desired position (as suggested by Ansay at paragraph [0023]).
As to claim 19, it is rejected for similar reasons with respect to claims 3, 11 as set forth above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Himmele (US 2006/0126013), Peterson (US 2010/0287684) disclose a hat with mounted camera.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN THANH VO whose telephone number is (571)272-7901. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGUYEN T VO/Primary Examiner, Art Unit 2646